Counsel urge as the principal reason for the consideration of the second petition for rehearing that it appears the Commissioner, in affirming the judgment of the lower court in this action, invoked a rule not applicable to this class of action. Exception is taken to the language of the Commissioner, where it was said:
"We are of the opinion that the findings of the court should be considered as a whole, and should be given the same force and effect as a verdict of the jury. There was evidence reasonably tending to support the judgment of the court."
The action was one for specific performance, and the rule of this court is well settled that in actions of purely equitable cognizance this court will consider all the evidence of record, and, when the judgment of the trial court is clearly against the weight of the evidence, will set aside the judgment of the lower court and render such judgment as should have been rendered. The Commissioner was, perhaps, unfortunate in the use of the language quoted, but from our examination of the record we find that the *Page 275 
judgment of the lower court is not against the weight of the evidence, but, on the contrary, is supported by the evidence; therefore the Commissioner reached the correct conclusion under the settled rule applicable to such actions.
The judgment affirming the case is adhered to, and the motion for leave to file second petition for rehearing is denied.